Citation Nr: 1112145	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  10-35 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal (GI) disorder.

2.  Entitlement to service connection for a GI disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to October 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In December 2010, this matter was remanded by the Board for further development.  The required development having been completed, adjudication may proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

A statement of the case (SOC) was issued regarding this matter in August 2010.  Thereafter, additional pertinent evidence in the form of treatment records from Dr. J.Z. was received.  These records were not considered in the supplemental statement of the case (SSOC) issued by the agency of original jurisdiction (AOJ), which in this case is the RO, in January 2011, as is required by 38 C.F.R. § 19.37(a).  They additionally were not accompanied by a waiver of the right to have AOJ consider them in the first instance, as is required by 38 C.F.R. § 20.1304(c).  However, the Board herein reopens the Veteran's claim of entitlement to service connection for a GI disorder.  This constitutes a grant as to the issue of whether new and material evidence has been received to reopen service connection claim for a gastrointestinal (GI) disorder.  To the extent that the additional evidence is initially considered by the Board in reaching this determination, there thus is no prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board herein also finds that a remand for further development is needed with respect to the second issue on appeal.  As such, the additional evidence will be considered below before the appeal is returned to the Board.

The Board notes that until the decision herein, this matter has been characterized as one regarding a stomach condition or a stomach disability.  Based on newly available evidence, it has been recharacterized as indicated above to be more inclusive for the Veteran's benefit.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a GI disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1975 letter decision, the RO denied the Veteran's original claim of entitlement to service connection for the GI disorder.  This decision was not appealed.

2.  The evidence received subsequent to the May 1975 letter decision was not considered previously, is not cumulative or redundant of the evidence that was considered previously, and relates to an unestablished fact necessary to substantiate, as well as raises a reasonable possibility of substantiating, the claim of entitlement to service connection for a GI disability.


CONCLUSIONS OF LAW

1.  The May 1975 letter decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2010).

2.  The evidence received since the May 1975 rating decision is new and material, and the claim of entitlement to service connection for a GI disorder therefore is reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA) of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting the benefit sought with respect to the first issue on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in regard to these issues, such error was harmless and will not be discussed.

II.  Application to Reopen Based on New and Material Evidence

The Veteran seeks service connection for a GI disorder.  He contends that he received treatment for his stomach during service after eating fish and thereafter.

Service connection may be established in several ways, including on a direct basis and on a presumptive basis.  Direct service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish direct service connection for a disability, there generally must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Direct service connection also may be established if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a Veteran can demonstrate (1) the condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96.

Direct service connection additionally may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Presumptive service connection means that a disease will be considered to have been incurred in or aggravated by service even though there is no evidence of such disease during service.  38 C.F.R. §§ 3.307(a); 3.309.  Service connection is presumed where a Veteran served 90 days or more and manifested a tropical disease, such as schistosomiasis (also known as bilharzia), to a compensable degree within either one year from the date of separation from service or at a time when standard accepted treatises indicate that the incubation period commenced during service.  38 U.S.C.A. §§ 1101(4), 1112(a)(2); 38 C.F.R. §§ 3.307(a)(1), (a)(4); 3.309(b).  However, this presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307(d), 3.309(b).

The Veteran's original claim of entitlement to service connection for GI disorder was denied in a May 1975 letter decision because there was no evidence that he had residuals of a stomach condition.  In other words, there was no evidence of a current disability.

As of the May 1975 letter decision, the pertinent evidence included service treatment records.  They revealed that the Veteran was placed on surgical observation after receiving a diagnosis of acute appendicitis in May 1952; that he was treated for the parasitic infections strongyloidiasis and trichuriasis in August 1952, that his abdomen and viscera were given a normal clinical evaluation in September 1953, the month before his separation, and that he was discharged due to a disability unrelated to his stomach.  The pertinent evidence as of the May 1975 letter decision also included treatment records from the VAH and another VA facility in San Juan, the Commonwealth of Puerto Rico, dated as early as January 1954 and as late as March 1975; a treatment record from an unknown VA facility dated in September 1954; treatment records from the VAH in Bronx, New York, dated in August and September 1956 as well as December 1957; and a treatment records from the VAH in New York, New York, dated in July 1961.  These records reflected that the Veteran was diagnosed with the parasitic infection intestinal uncinariasis, treated, in January 1954; the parasitic infections infectious mononeucleosis, rectal schistosomiasis, intestinal ancylostomiasis, strongyloidiasis, and trichuriasis of the colon, all of which were treated and improved and the first of which also was noted as previously undiagnosed, in September 1956; and the parasitic infection strongyloidiasis in December 1957.  These records also reflected that the Veteran complained of stomach problems in March 1975, but no definitive diagnosis was made at that time.

The Veteran did not appeal the May 1975 letter decision, and as such it became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  However, a final decision that has been disallowed shall be reopened and readjudicated if new and material evidence pertaining to the claim is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The phrase raises a reasonable possibility of substantiating the claim is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  It therefore does not require submission of new and material evidence as to each previously unestablished fact necessary to substantiate the claim.  Id.  Rather, it contemplates consideration of all the evidence, whether newly submitted or previously submitted, as well as any assistance likely required under the VCAA, such as a VA medical examination that addresses nexus.  Id.

For the purpose of determining whether a case should be reopened, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Subsequent to the May 1975 letter decision, pertinent evidence in the form of treatment records dated from November 2000 to July 2010 from the VAMC in San Juan, the Commonwealth of Puerto Rico, and treatment records dated in August 2010 from Dr. J.Z. were associated with the claims file.  These former records do not document that the Veteran complained of, sought treatment for, or was diagnosed with any GI disorder  These latter records include a review of the Veteran's GI symptoms, which is mostly illegible, and the results of gastric antrum and prepyloric biopsies, which noted that no intestinal metaplasia, dysplasia, or malignancy was identified.  They also include diagnoses of hiatal hernia, mild, and duodenal ulcer, healed.

The Board finds that new and material evidence has been submitted.  The evidence in the above paragraph was not considered in the previous May 1975 rating decision.  It relates to the fact necessary to substantiate the Veteran's claim that was unestablished in that decision.  Although a current GI disorder had not been diagnosed as of May 1975, one such diagnosis exists now.  Hiatal hernia, which unlike duodenal ulcer was not healed, was diagnosed in August 2010.  Thus, the treatment records from the VAMC in San Juan, the Commonwealth of Puerto Rico, and from Dr. J.Z. are neither cumulative nor redundant of the previous evidence.  A reasonable possibility of substantiating the Veteran's claim finally has been raised by this evidence when considered in concert with the previously submitted evidence and assistance likely required under the VCAA.  Indeed, the Board determines below that VA's duty to assist requires the provision of a medical examination complete with a nexus opinion.

Having found that new and material evidence has been submitted, the claim of entitlement to service connection for a GI disability is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a GI disability is reopened.  To this extent, and only to this extent, the appeal is granted.


REMAND

The issues of the Veteran's entitlement to service connection for a GI disability unfortunately must be remanded.  Although the Board sincerely regrets the delay this will cause, adjudication cannot proceed without further development.

VA's duty to assist the Veteran in substantiating his claim also includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination and/or medical opinion is necessary when there is:  (1) competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that he suffered an event, injury or disease in service or manifested certain diseases during an applicable presumption period; (3) an indication that the current disability or symptoms may be associated with service or with another service-connected disability; and (4) insufficient competent medical evidence of record to make a decision on the claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

A low threshold is established by the third requirement.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits and credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.

Review of the claims file reveals that to date, VA has neither afforded the Veteran a medical examination nor solicited a medical opinion regarding his entitlement to service connection for a GI disorder.  The Board finds that the provision of such a medical examination and opinion are required in this case.  As noted above, a current diagnosis of hiatal hernia is of record.  Service treatment records reference acute appendicitis as well as the parasitic infections strongyloidiasis and trichuriasis.  VA and private treatment records document that the Veteran was diagnosed with a variety of parasitic infections including strongyloidiasis and trichuriasis from 1954 to 1957, the first three years following his service, and that he complained of GI problems in 1975 and diagnoses of various GI ailments in 2010.  As such, these records suggest, but are not dispositive of, a relation to service through continuity of symptomatology.  A remand therefore is necessary to arrange for him to undergo an appropriate VA examination and for an etiology opinion to be rendered before adjudication can proceed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Review the claims file and undertake any additional development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.

2.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any GI disorder found to be present.  The claims file shall be made available to and reviewed by the examiner, who shall note such review in an examination report.  The examiner then shall obtain from the Veteran a full history of his relevant symptomatology.  All tests, studies, or evaluations deemed necessary shall be performed, and the findings shall be reported in detail.  The examiner next shall determine whether or not the Veteran has a GI disorder.  Discussion of any such diagnoses contained in the evidence of record shall be made in this regard.  For each GI disorder diagnosed, the examiner finally shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that it had its onset during or otherwise is related to the Veteran's service.  A complete rationale, to include specific comment regarding the medical and lay evidence of record, shall be provided for each opinion expressed.

3.  Then readjudicate the issues of the Veteran's entitlement to service connection for a GI disability.  If this benefit is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


